DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "upward facing” in claims 1, 8, and 15 is a relative term which renders the claim indefinite.  The term "upward facing" is not defined by the claim; the specification does not provide a standard for ascertaining the requisite degree, so it is unclear as to what upward facing is relative to. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This renders the claim scope indefinite.
Claims 2-7, 9-14, and 16-20 are dependent from claims 1, 8, and 15 respectively, include all of its limitations, and do not cure its deficiencies. Therefore, claims 2-7, 9-14, and 16-20 are rejected in the same manner.
Claims 4, 11, and 17 recite “a relative pose”, the term “relative” is a relative term, which renders the claim indefinite.  The term "relative" is not defined by the claim, the specification does not 
Claims 4, 11, and 17 also disclose the term “scan match” (also referred to in paragraphs [0046], [0081]: scan matching algorithm; Figure 2, scan matcher 240). The term “match(ing)” (by definition), involves the function of evaluating entities (inputs), and/or setting them into comparison/opposition. However, “scan match” as used in the claim language (and the specification, Figure 2) is only defined in terms of inputs required for it to propagate data to another step (Figure 2). Also, the specification recites an “algorithm” or “scan matching algorithm” ([0081]); however, it is still unclear what this algorithm does to the inputted data other than fusing them together or how this step is different from the next step that involves fusing data using a Kalman filter (knowing that a Kalman filter also includes a filtering “algorithm”, so it is unclear if the scan matching algorithm could be attributed to a similar algorithm or a different process that involves input from the second and third data). This renders the claim scopes indefinite. Furthermore, whereas these claims recite that the scan match comprises inputs of the second and third data, claims 5, 12, and 18 recite that determining the location comprises fusing “a result” of the scan match with the attitude. According to the explanation above (the scan match is indefinite in terms of what it does to the input data to end up with “a result”), it is unclear what the “result” of the scan match comprises. Although, claims 4, 11, and 17 specify “a relative pose” that is obtained based upon the scan match, however, the term “a result of the scan match” renders the claim indefinite as to whether this result comprises or represents the “relative pose”, or is a different result of the scan match.
Claims 5-6, 12-13, and 18-19 depend from claims 4, 11, and 17 respectively, include all of their limitations, and do not cure their deficiencies. Therefore, these claims are rejected in the same manner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-12, 14-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 1, 8, and 15 recite, “determine an attitude of the mapping system, determine a location of local landmarks, and determine a location of the mapping system”. These functions are directed to the abstract idea of determining an attitude and location of the mapping system and location of local landmarks, without significantly more. The limitation as drafted is a process that under its broadest reasonable interpretation cover its performance in the mind. Determining attitude and location of the mapping system (i.e. movable object, robot, vehicle), location of local landmarks in the context of the claim encompasses the user to make an observation, approximation, and/or estimation of the surrounding environment to predict the location of local landmarks, the attitude of the system/ vehicle/ movable object, and then determine a self location; all of which can be performed in the human mind. If a claim limitation under its broadest reasonable interpretation covers the performance of the limitation in the mind, then it falls within the “mental processes” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application because the claim does not recite any additional elements that integrate the mental process into a practical application (Determining a self-attitude, location of local landmarks to determine a self-position/location), such that it amounts to no more than the mere instructions to apply these exceptions in the mind, by hand, or by a generic computer. Although the claims recite “an upward facing sensor; a range bearing sensor; and a processor in communication with the upward facing sensor and the range bearing sensor”, “first data 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, with respect to step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer or mind. The same analysis applies here in 2B and does not provide an inventive concept. 
For the first and second data gathering/ receiving, those were considered insignificant pre-solution activity in step 2A, this has been re-evaluated in step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the detection step in the form of data gathering is a particular function specific to this invention, such that it is no more than a function capable of being performed by the human mind. Regarding the sensors and the processor, these have been recited at a high level of generality such that there is no inventive concept. Therefore, the claim is not patent eligible. 
Claim 2, 9, and 16 recite the first data comprises bearing measurements to one or more features. This is further limiting the components of the first data in the “data gathering” step, required for the determination steps to be performed. 
Claims 3 and 10 recites the upward facing sensor comprises a camera, further limiting what the upward facing sensor comprises, which further adds to the insignificant extra-solution activity corresponding to gathering data.
Therefore, these claims do not include additional elements that integrate the mental processes of the independent claims into practical application, or are sufficient to amount to significantly more than the judicial exception as discussed above out. Therefore, these claims do not take the independent claims out of the mental process grouping neither do they cure their deficiencies. Thus, claims 2, 3, 9, 10, 16, are rejected in the same or similar manner.
Claims 4, 11, and 17 recite, “determine a relative pose”. This is directed to the abstract idea of determining the relative pose of a vehicle, without significantly more. The limitation as drafted is a process that under its broadest reasonable interpretation cover its performance in the mind. The limitation as drafted is a process that under its broadest reasonable interpretation cover its performance in the mind. Determining a relative pose in the context of the claim encompasses the user to make an observation, approximation, and/or estimation of the surrounding environment to the relative pose of the system/ vehicle/ movable object, which can be performed in the human mind. If a claim limitation under its broadest reasonable interpretation covers the performance of the limitation in the mind, then it falls within the “mental processes” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application because the claim does not recite any additional elements that integrate the mental process into a practical application (updating a map), such that it amounts to no more than the mere instructions to apply these exceptions in the mind, by hand, or by a generic computer. Although the claim recites, “an inertial sensor” and “a scan match, which comprises inputs of the second data and a third data received from the inertial sensor”, they do not integrate the limitation into practical application. The inertial sensor is mentioned at a high level of generality and the scan matching involving inputs from various sensors is the step upon which the 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, with respect to step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer or mind. The same analysis applies here in 2B and does not provide an inventive concept. With respect to the inertial sensor, it is mentioned at a high level of generality, and with respect to the scan match, it has been reconsidered here to be well-understood, routine, and conventional activity in the art. Therefore, the claim is not patent eligible. 
Claims 5, 12, and 18 recite, “determine the location of the mapping system”. This is directed to the abstract idea of determining the location of a vehicle/mapping system, without significantly more. The limitation as drafted is a process that under its broadest reasonable interpretation cover its performance in the mind. The limitation as drafted is a process that under its broadest reasonable interpretation cover its performance in the mind. Determining the location in the context of the claim encompasses the user to make an observation, approximation, and/or estimation of the surrounding environment to identify where the system is located, which can be performed in the human mind. If a claim limitation under its broadest reasonable interpretation covers the performance of the limitation in the mind, then it falls within the “mental processes” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application because the claim does not recite any additional elements that integrate the mental process into a practical application (updating a map), such that it amounts to no more than the mere instructions to apply these exceptions in the mind, by hand, or by a generic computer. Although the claim recites, “fuse the result of the scan match with 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, with respect to step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer or mind. The insignificant extra-solution activity of fusing data prior to the determination step have been reconsidered here in 2B and are considered to be well-understood,, routine, conventional and conventional activity in the art (data retrieving, gathering, transmitting) that does not provide an inventive concept. Therefore, the claim is not patent eligible. 
Claims 7, 14, and 20 recite update a map based upon the location of the mapping system and the location of local landmarks. This is directed to the abstract idea of updating a map, without significantly more. The limitation as drafted is a process that under its broadest reasonable interpretation cover its performance in the mind. Updating a map in the context of the claim encompasses the user to make an observation, approximation, and/or estimation of the surrounding environment to update a map of the system/ vehicle/ movable object, which can be performed in the human mind. If a claim limitation under its broadest reasonable interpretation covers the performance of the limitation in the mind, then it falls within the “mental processes” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application because the claim does not recite any additional elements that integrate the mental process into a practical application (updating a map), such that it amounts to no more than the mere instructions to apply these exceptions in the mind, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, with respect to step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer or mind. The same analysis applies here in 2B and does not provide an inventive concept. Therefore, the claim is not patent eligible. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-9, 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (US20180253105A1).
Regarding claim 1, Suzuki discloses a mapping system (Figures 1, 3, 13; Abstract) comprising: an upward facing sensor (Figure 13, Orientation Sensor 5; [0101]: Examples of the orientation sensor 5 include a geomagnetic sensor, a compass, and a GPS compass”; Needles of compass usually point in the north (i.e. upward direction) by definition); a range bearing sensor (Figure 13, LIDAR 2; [0037]: “Light Detection and Ranging, or Laser Illuminated Detection and Ranging”; [0040]: “The LIDAR 2 discretely measures distance to an external object by emitting pulse laser beams within a predetermined angle range (angle of field) with respect to the horizontal direction and the vertical direction to thereby generate three-dimensional point group information indicating the position of the external object”); and a processor in communication with the upward facing sensor and the range bearing sensor (Figure 1: “Vehicle Mounted Device 1 in communication with various sensors; Figure 13, 17A; [0102]: “configuration of the own position estimator 17A of the vehicle mounted device 1”); the processor configured to: determine an attitude of the mapping system based upon first data received from the upward facing sensor ([0101]: “The orientation sensor 5 supplies the vehicle mounted device 1 with the information on the orientation corresponding to the traveling direction of the vehicle”); determine a location of local landmarks based upon second data received from the range bearing sensor; ([0103]; [0104]) and determine a location of the mapping system based upon the attitude and the location of the local landmarks (Figure 13, [0106]).
Regarding claim 2, Suzuki discloses the features of claim 1 and further teach the first data comprises bearing measurements to one or more features ([0101]: “The orientation sensor 5 supplies the vehicle mounted device 1 with the information on the orientation corresponding to the traveling direction of the vehicle”; [0030]: “acquisition unit can suitably generate and output the first information indicating the distance and the angle to the object situated within the first range. Additionally, according to this mode, since the target object of measurement is an three dimensional feature registered in the map information”; [0039]: “For example, a landmark which can be a candidate for the reference 
Regarding claim 4, Suzuki discloses the features of claim 1 and further teach an inertial sensor (Figure 12: Vehicle Speed Sensor 4; Figure 5: Vehicle Speed Sensor 4 and Gyroscope 3), wherein the processor is further configured to determine a relative pose based upon a scan match (Figure 13; Landmark Extraction 22 produces the position vector mk; [0103]), wherein the scan match comprises inputs of the second data and a third data received from the inertial sensor (Figure 13; Second data refers to data about landmarks, i.e. Lidar Scan range, the search candidate selection block 41 extracts from the map DB 10 the position vector mk of the landmark indicating the position within the specified area using data from Lidar scan range in reference to paragraph [0104], third data are from inertial sensors, i.e. Vehicle speed sensor, here denoted as ut in Figure 13. Second and third data are input into block 22 in Figure 13 referring to the scan match denoted herein). 
Regarding claim 5, Suzuki discloses the features of claim 4 and further teaches the processor configured to determine the location of the mapping system comprises the processor configured to fuse a result of the scan match with the attitude (Figure 13, Result of Block 22 is combined with Result from orientation sensor 5 into Position Estimation block 28 to obtain a position of the own vehicle; [0106]: “The position estimation block 28 calculates the estimated value x,=(x,y,) of the own vehicle position based on the position vector mk and the measurement value z t  which are supplied from the extraction block 44 and the orientation 8, outputted by the orientation sensor 5.”). 
Regarding claim 6, Suzuki discloses the features of claim 5, and further teach the processor configured to fuse the result of the scan match with the attitude comprises the processor configured to input the result of the scan match and the attitude to a Kalman filter ([0046]; [0075]; Figure 13, Block 17A , may include or act as a Kalman Filter).
Regarding claim 7, Suzuki discloses the features of claim 1 and further disclose the processor is further configured to update a map based upon the location of the mapping system and the location of the local landmarks ([0043]: DB map update).
Regarding claims 8-9, 11-20 all limitations have been examined with respect to the functions/steps in claims 1, 2 and 4-7. The functions/steps taught/disclosed in claims 8-9, 11-20 can clearly perform the functions of claims 1, 2 and 4-7. Therefore, claims 8-9, 11-20 are rejected under the same rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. in view of Andersen et al. (US20120191272A1). 
Regarding claims 1, 3, 8 and 10, Suzuki discloses a mapping system (Figures 1, 3, 13; Abstract) comprising: a range bearing sensor (Figure 13, LIDAR 2; [0037]: “Light Detection and Ranging, or Laser Illuminated Detection and Ranging”; [0040]: “The LIDAR 2 discretely measures distance to an external object by emitting pulse laser beams within a predetermined angle range (angle of field) with respect to the horizontal direction and the vertical direction to thereby generate three-dimensional point group 
However, Suzuki does not teach an upward facing sensor, such that the upward facing sensor comprises a camera [in view of the teachings of claim 3]. Andersen discloses an upward facing sensor, which comprises a camera (Figure 2, Sensor 7; [0115]: “an upward facing image acquisition camera of the position/orientation sensor 7 is mounted on the conveying vehicle 6”). It would have been obvious for someone with ordinary skill in the art to modify the Suzuki reference to include the features in Andersen to have an upward facing sensor that comprises a camera to acquire images of at least one landmark placed over (i.e. above, on top of) the operating area within the camera's view. The location of a landmark within the acquired image above the vehicle would further provide an additional position estimate (typically X and Y coordinates) and a more accurate rotational orientation of the conveying vehicle within its environment, as disclosed by Andersen ([0115], Lines 10-16).
Regarding claims 2, 4-7, 9, and 11-14, Suzuki teaches the features of those claims as shown in the 102(a)(1) rejection above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        




/RAMI KHATIB/Primary Examiner, Art Unit 3669